Bartlett, J.*
In Merrill & a. v. Plainfield, (Sullivan County, *530December 7, 1863,) upon a similar bill brought by several of the resident tax-payers of Plainfield, the defendants were enjoined from paying to the selectmen of the town the costs and expenses incurred by them in making defense to certain indictments against them for alleged misconduct in preparing, regulating and correcting the check-list of the town, although the town, at a meeting duly called, had voted to make the payment. . It is not within the power of a majority of the voters in a town-meeting to appropriate the property of the town to such a payment, Gove v. Epping, 41 N. H. 545; and their vote to ratify the unauthorized action of the selectmen in making such a payment with the money of the town, can have no greater validity than a vote directing such payment. Downing v. Road Company, 40 N. H. 230. The objection, that the individuals, who voted in the majority at the meeting, are not joined as parties, cannot be sustained. Barr v. Deniston, 19 N. H. 180; March v. The Railroad, 40 N. H. 568.

The demurrer must he overruled.


Perley, C. X, having been of counsel, did not sit.